Citation Nr: 1225356	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  06-31 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right hand disability. 

2. Entitlement to service connection for spondylosis and degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2010 for further development.  

The Veteran presented testimony at a Board hearing in June 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  A preexisting right hand disability was noted upon the Veteran's entry into military service.
  
2.  The Veteran's pre-existing right hand disability was not aggravated by service.

3.  A preexisting cervical spine disability was not noted upon the Veteran's entry into military service; and the government has not shown clear and unmistakable evidence that the Veteran's cervical spine disability pre-existed service.

4.  A cervical spine disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.



CONCLUSIONS OF LAW

1.  The presumption of soundness does not apply with respect to the Veteran's right hand disability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  

2.  The Veteran's pre-existing right hand disability was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303, 3.304(b), 3.307, 3.309 (2011).

3.  The presumption of soundness applies regarding the Veteran's cervical spine disability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).

4.  A cervical spine disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated April 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO sent the Veteran a May 2006 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in April 2008, May 2011, and April 2012; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Presumption of Soundness

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

Right hand
The Veteran's November 1969 entrance examination report includes a notation dated March 1970 (when the Veteran entered service), indicating that the Veteran's hand had undergone a previous operation.  As such, the presumption of soundness, discussed above, with respect to his right hand, does not apply.  Thus, in order to be awarded service connection for his right hand disability, 

The service treatment records reflect that the Veteran sought treatment in August 1970.  He was noted to have poor grasp in his right hand due to injury, and that it was surgically corrected with a steel pin.  The examiner recommended an MOS change to a non-combat MOS.  The Veteran sought treatment again in October 1970 for pain in his right hand.  He reported that it was due to an old injury.  He complained of pain and loss of use.  He stated that he wanted a permanent profile.  There was no follow up until the Veteran sustained a severe laceration to his right hand in April 1971, as a result of a motor vehicle accident.  X-rays performed on May 4, 1971 were negative.  He was diagnosed with moderate to severe cellulitis; and secondary sensory changes to the 4th and 5th fingers in the right hand.  The Veteran's profile was unchanged, and he was returned to duty.  A treatment report dated May 10, 1971 stated that "there is subjective and objective evidence of improvement.  Cellulitis of right hand has indeed diminished, and barring unforeseen problems, should now allow healing in due course."  There were no additional complaints during service.  The Veteran's January 1972 separation examination yielded normal findings.  

Turning to the post-service treatment records, it is noted that the Veteran underwent an October 2003 Social Security Administration (SSA) examination in which he indicated that he had an open reduction internal fixation performed in 1969.  
The Veteran underwent a VA examination in April 2008.  The examiner stated that the service treatment records reflected two in-service injuries to the Veteran's right hand.  The first (according to the examiner) was an August 1970 injury in which he fractured the bones in his right hand, requiring pin-placement for healing.  The second injury was noted to be from a motor vehicle accident in April 1971 that resulted in a laceration to the right hand.  After examining the Veteran, the examiner opined that it was at least as likely as not that the Veteran's current right hand disability was a residual of this right hand fracture.

At the Veteran's June 2010 Board hearing, the Veteran testified that he was performing infantry training when he was thrown off the back of a truck.  He stated that he handed on his right hand.  He reported that the injury tore his hand up; he had surgery performed on it; he got a permanent profile; and his MOS was changed so that he was out of the infantry.  He stated that his hand/wrist has hurt ever since 1970.  

The Board noted, in its December 2010 Remand, that the opinion of the April 2008 examiner was based on an inaccurate factual premise.  The April 2008 examiner believed that the Veteran sustained a fracture to his right hand in August 1970.  The examiner most likely relied on an August 1970 in-service treatment record in which it is noted that the Veteran had poor grasp due to an injury that had been corrected with surgical pins.  However, this treatment record does not reflect that the injury occurred in August 1970.  In fact, as the Veteran has admitted, the fracture to his right hand occurred in 1969 (prior to service).  

Consequently, the Board remanded the claim so that the Veteran could undergo another VA examination.  The Veteran underwent that VA examination in May 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his right hand had been fractured at the 2nd and 3rd metacarpal bone prior to service.  He had pins placed in the hand, and they were removed two months prior to service.  She stated that after reviewing the claims file, orthopedic books, and online sources, she was unable to find a connection between cellulitis (which was diagnosed in May 1971) as worsening or causing arthritis in the Veteran's hand.  She opined that the arthritis is more likely due to the original (pre-service) injury with surgical repair, and from the normal aging process.  She further found that the degenerative joint disease of the right hand was not aggravated beyond the normal progression.  

The May 2011 examination was conducted by a physician's assistant.  Since the Board instructed that the requisite medical opinions be provided by a specialist, the RO sent the claims file to an orthopedist.  The orthopedist reviewed the claims file and submitted his opinion in April 2012.  He noted that the claims file documented a hand laceration, as well as a fracture that occurred prior to service.  He noted that the Veteran currently has arthritis in both hands.  He agreed with the assessment of the May 2011 examiner: that the Veteran has arthritis in both hands that is due to natural age progression, and which has not been aggravated by service.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There is one substantial and significant factor which favors the valuation of the May 2011 and April 2012 opinions over the opinion of the April 2008 examiner.   
While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

As noted above, the April 2008 examiner mistakenly believed that the fracture to the Veteran's right hand occurred in August 1970 (during service).  However, the Veteran's service treatment records do not demonstrate that he fractured his right hand during active military service in August 1970.  In fact, the Veteran has indicated on multiple occasions that he fractured his right hand prior to service.  Consequently, the opinion offered by the April 2008 examiner is not probative.  

On the other hand, two different VA examiners, including an orthopedist, have opined that the Veteran's right hand disability was not aggravated by service beyond the natural progression of the pre-existing injury.  Their opinions were based in part on an accurate factual premise - i.e. that the Veteran injured his hand prior to service.  

To sum up, the Veteran had right hand injury that predated service.  He reinjured the hand in service; and the service treatment records reflect that the hand was healing well a few weeks after the injury.  There were no further treatment records in service; his separation examination was normal; and there are no post service treatment records for decades after service.  Finally, two VA examiners have concluded that the Veteran's preexisting injury was not aggravated by service.  Consequently, the Board finds that a preponderance of the evidence weighs against the Veteran's claim.  

The preponderance of the evidence is against this claim of service connection for a right hand disability, and as such, the benefit-of-the-doubt doctrine does not apply; and, the claim for service connection for a right hand disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Cervical spine
The Veteran's November 1969 entrance examination was normal with regard to the Veteran's cervical spine.  Consequently, the Veteran is presumed to have been in sound condition upon entering service.  However, the government may rebut that presumption by providing clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

The Veteran's neck is referenced twice on his November 1969 enlistment examination, but it is not clear when or why these notations were made.  The Veteran's service treatment records demonstrate that in April 1971, he injured his skull in an automobile accident when he struck a concrete highway.  X-rays taken of the skull at this time were negative.  Service treatment records do not reflect that the Veteran injured his neck or spine as a result of this accident.  In a Report of Medical History dated January 1971, the Veteran reported suffering from "stiffened" cervical vertebra since a prior head injury.  The Board notes that it is likely that this Report of Medical History was actually completed in January 1972, in conjunction with his January 1972 separation examination (which also appears to have been erroneously dated January 1971 until the Veteran made the necessary correction to change it to January 1972).  Consequently, it is likely that the Veteran was referencing his April 1971 automobile accident.  The Veteran's January 1972 separation examination yielded normal findings.    

The evidence of record also contains a Social Security evaluation from October 2003 in which the Veteran reported having neck pain since suffering a whiplash injury while playing football in 1966.  

The Board remanded the claim for a VA examination and opinion as to whether there is clear and unmistakable evidence that the Veteran's cervical spine disability began prior to service.  The Veteran underwent a VA examination in May 2011.  The examiner reviewed the claims file in conjunction with the examination.  She opined that there was not clear and unmistakable evidence of a neck injury prior to service.  She acknowledged the few illegible letters on the November 1969 entrance examination followed by "neck ncr."  However, she noted the examination was within normal limits; orthopedic and neurological consultation reports fail to reflect any injury prior to the April 1971 motor vehicle accident; and psychiatric reports only mention the motor vehicle accident.  

The Board therefore finds that the government has not provided clear and unmistakable evidence that the Veteran's cervical spine disability predated service.  Consequently, the presumption of soundness has not been rebutted; and the Board finds that the Veteran entered service in sound condition.

At his June 2010 Board hearing, the Veteran testified that he fell out of a truck, landed on his head, and strained his neck.  He stated that during the Vietnam Era, the military didn't want anyone to be off duty.  He was told that he was fine; but he testified that he has had pain, stiffness, and headaches ever since.  He also testified that his MOS was changed and he was sent to California, and then to a missile site so that he could see a doctor frequently.  He testified that he missed two to three weeks before returning to duty.      

The service treatment records reflect that the Veteran sought treatment in May 1971 with complaints of cephalgia dating back to his April 1971 accident in which he fell from a truck and landed on his forehead.  There was no loss of consciousness.  X-rays were negative; and the Veteran was diagnosed with a possible brain concussion.  There were no findings of an injury to the cervical spine.  The Veteran's January 1972 examination yielded normal findings.  

The Board notes that the recommendation for a change of MOS occurred in August 1970 (prior to the April 1971 accident) and was in conjunction with the Veteran's poor grasp in his right hand (not due to a head or cervical spine injury).  Moreover, the service treatment records fail to reflect frequent treatment for a cervical spine injury.  The treatment reports concerning the Veteran's April 1971 injury are dated May 4 -May 10, 1971.  There are no further treatment reports.  

The earliest post service treatment reports are dated June 2000.  The lack of any post-service treatment records for decades after service is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran underwent a VA examination in May 2011.  The examiner reviewed the claims file in conjunction with the examination.  After a thorough examination, the examiner concluded that the Veteran's cervical spine disability is less likely than not related to his in service accident.  Her opinion was based on the fact that the service treatment records reflect evidence of a skull injury and post concussive syndrome.  The service treatment records were silent with regards to any neck injury/pain.  

In April 2012, the claims file was sent to an orthopedist for an additional opinion.  The April 2012 orthopedist reviewed the claims file.  He noted that there is no documentation of a cervical spine injury in the claims file; and he opined that the Veteran's cervical spine arthritis is due to natural age progression.  

The Board finds that with no medical evidence of a cervical spine injury in service or for decades after service, and with two VA medical opinions weighing against the claim, the preponderance of the evidence weighs against the claim.

The Board acknowledges the testimony of the Veteran that he sustained a cervical spine injury in service; that he received frequent treatment; that his MOS was changed; and that he has had pain and stiffness in the neck ever since.  However, much of this testimony is not substantiated by the record.  While it is clear that the Veteran sustained an injury in April 1971, all the medical evidence reflects that he Veteran sustained injuries to his skull and right hand.  Instead of showing frequent treatment for a cervical spine injury, the records reflect approximately one week's worth of treatment for post concussive syndrome and a right hand injury. Instead of showing that the Veteran's MOS was changed as a result of the accident, the records include a recommendation for a change in MOS in August 1970 (prior to the April 1971 accident, and completely unrelated to a skull or cervical spine injury).  Moreover, the normal separation examination and the lack of post service treatment records for decades after service fail to substantiate the Veteran's contention that he has suffered from constant, continuous, symptoms.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a cervical spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


